Exhibit 10.1

CAFEPRESS INC.

February 12, 2014

Monica Johnson

c/o CafePress Inc.

1850 Gateway Drive, Suite 300

San Mateo, CA 94404

Re: Transition Agreement

Dear Monica:

This letter (the “Agreement”) confirms the agreement between you and CafePress
Inc. (the “Company”) regarding your request to transition from full-time
employment with the Company.

1. Resignation Date. You hereby resign as an employee and officer of the Company
and any subsidiaries thereof effective March 31, 2014 (the “Resignation Date”).
Simultaneously with the execution of this Agreement, you and the Company are
entering into the Consultant and Advisor Agreement, a copy of which is attached
as Exhibit A hereto, pursuant to which you will transition immediately into the
role of consultant and provide services to the Company for an initial period of
three (3) months commencing on March 31, 2014 and ending on June 30, 2014 (the
“Consultant and Advisor Agreement”). Your services as a consultant may be
extended beyond June 30, 2014, by mutual written agreement pursuant to the terms
of the Consultant and Advisor Agreement. After your consulting services have
ended (including pursuant to any extension as described in the preceding
sentence), you will be retained as an advisor to the Company pursuant to the
terms of the Consultant and Advisor Agreement through December 31, 2014.

2. RSU Award. On the date hereof, you will be granted a restricted stock unit
(“RSU”) award for 13,000 shares of the Company’s common stock pursuant to the
Company’s Amended and Restated 2012 Stock Incentive Plan (the “Plan”) and an RSU
agreement with the Company in the form attached as Exhibit B to this Agreement.
The RSU award will vest based on continued service as an employee, or as a
consultant (but not advisor, however paid) pursuant to the Consultant and
Advisor Agreement, through December 31, 2014, in accordance with the following
formula:

Number of RSU shares vested equals 13,000 multiplied by a fraction, the
numerator of which is the number of months worked as an employee or consultant
(pro-rated for partial months worked) between February 13 and December 31, 2014,
and the denominator of which is 10.5. In no event will the number of vested
shares exceed 13,000.

Notwithstanding the foregoing, all of the shares subject to the RSU award will
vest if you are terminated without Cause (as defined below) as an employee,
consultant or advisor on or after a Change in Control (as defined in the Plan)
occurring during 2014, subject to your



--------------------------------------------------------------------------------

Monica Johnson

February 12, 2014

Page 2

 

execution and non-revocation of a standard release of claims in a form
acceptable to the Company, which becomes effective within fifty (50) days
following the termination date (or such shorter period as the Company may
require).

To the extent vested, the RSU will be settled on December 31, 2014, or if
earlier, on the date that vesting is accelerated pursuant to a Change in Control
termination as described in the preceding paragraph.

For purposes of this Agreement, “Cause” means (i) conviction of any felony, or
any misdemeanor where imprisonment is imposed; (ii) the commission of any act of
fraud, embezzlement or dishonesty with respect to the Company; (iii) any
unauthorized use or disclosure of confidential information or trade secrets of
the Company; or (iv) willful misconduct or gross negligence in performance of
your duties, including your refusal to comply in any material respect with the
legal directives of the Company’s Board of Directors so long as such directives
are not inconsistent with your position and duties, and such refusal to comply
is not remedied within thirty (30) days after written notice from the Board of
Directors, which notice shall state that failure to remedy such conduct may
result in termination for Cause.

3. Stock Options. Following the Resignation Date, the options that you hold to
purchase shares of the Company’s Common Stock (each, an “Option” and
collectively, the “Options”) will continue to vest and remain exercisable in
accordance with their terms during your continued service as an employee, or as
a consultant or advisor pursuant to the Consultant and Advisor Agreement. After
your termination of such service, the Options will remain exercisable for the
period of time specified in the applicable stock option plan and agreement for
exercisability following termination of service; provided, however, that the
Options will in no event remain exercisable beyond their applicable expiration
dates and will be subject to earlier termination in accordance with the terms of
the applicable stock option plan and agreement. Except as set forth in this
Agreement and the Consultant and Advisor Agreement, the stock option agreements
governing the Options will remain in full force and effect, and you agree to
remain bound by those agreements.

4. Salary and Vacation Pay. On the Resignation Date, the Company will pay you
all of your salary earned through the Resignation Date, and all of your accrued
but unused vacation time or PTO through the Resignation Date. In addition, you
will receive reimbursement for reasonable and necessary expenses incurred by you
on behalf of the Company during the period ending on the Resignation Date in
accordance with the Company’s expense reimbursement policy. You acknowledge that
the only payments and benefits that you are entitled to receive from the Company
after the Resignation Date are those specified in this Agreement and the
Consultant and Advisor Agreement.

5. Claims. You acknowledge that as of the date hereof, you have no claims or
causes of action against the Company or its predecessors, successors or past or
present subsidiaries, stockholders, directors, officers, employees, consultants,
attorneys, agents, assigns and employee benefit plans with respect to any
matter, including (without limitation) any matter related to your employment
with the Company or the termination of that employment.



--------------------------------------------------------------------------------

Monica Johnson

February 12, 2014

Page 3

 

6. Confidentiality. You acknowledge and reaffirm your obligation to keep
confidential and not to disclose any and all non-public information concerning
the Company which you acquired during the course of your employment with the
Company, or which you may acquire during the term of the Consultant and Advisor
Agreement, including, but not limited to, any non-public information concerning
the Company’s business affairs, business prospects and financial condition,
which obligation remains in full force and effect.

7. Other Agreements. As a reminder, at all times in the future, you will remain
bound by (i) the Consultant and Advisor Agreement, and (ii) your Proprietary
Information and Inventions Agreement with the Company (“Proprietary Agreement”),
and hereby acknowledge and reaffirm your obligations under the Proprietary
Agreement, which remains in full force and effect. Except as expressly provided
in this Agreement, this Agreement constitutes the entire agreement between you
and the Company regarding the subject matter of this Agreement and renders null
and void all prior and contemporaneous written or oral agreements between you
and the Company regarding the subject matter of this Agreement; provided,
however, that your offer letter with the Company dated December 12, 2005,
including the severance provisions contained therein, and your letter agreement
with the Company dated January 17, 2008, providing for severance benefits upon
termination following a change in control, will survive through the Resignation
Date. For the avoidance of doubt, you acknowledge that you are not entitled to
severance in connection with your resignation on the Resignation Date. This
Agreement may be modified only in a written document signed by you and a duly
authorized officer of the Company.

8. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

9. Choice of Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of California (other than their choice-of-law
provisions).

10. Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.



--------------------------------------------------------------------------------

Monica Johnson

February 12, 2014

Page 4

 

Please indicate your agreement with the above terms by signing below.

 

Very truly yours, CAFEPRESS INC. By:  

/s/ Kirsten Mellor

  Name: Kirsten Mellor   Title: General Counsel

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

/s/ Monica Johnson

Signature of Monica Johnson

Dated: February 12, 2014



--------------------------------------------------------------------------------

EXHIBIT A

CONSULTANT AND ADVISOR AGREEMENT

Monica Johnson, an individual (“Consultant”), and CafePress Inc., a Delaware
corporation (“Company”), agree as follows, effective March 31, 2014 (“Effective
Date”):

WHEREAS, Consultant resigned as an employee and officer of Company effective
March 31, 2014 (the “Resignation Date”), pursuant to the terms of a Transition
Agreement with Company dated February 12, 2014 (the “Transition Agreement”); and

WHEREAS, pursuant to the Transition Agreement, Consultant agreed to transition
immediately into the role of consultant and provide consulting services, and
thereafter advisory services, in accordance with the terms of this Agreement;

NOW, THEREFORE, Consultant and Company agree as follows:

1. Services and Payment. Consultant agrees to undertake and complete the
Services, and abide by the terms, set forth in Exhibit A in accordance with and
on the schedule specified in Exhibit A. As the only consideration due Consultant
regarding the subject matter of this Agreement, Company will pay Consultant in
accordance with Exhibit A.

2. Proprietary Information. Consultant agrees that all business, technical and
financial information (including, without limitation, the identity of and
information relating to customers or employees) Consultant develops, learns or
obtains in connection with Services or that are received by or for Company in
confidence, constitute “Proprietary Information.” Consultant will hold in
confidence and not disclose or, except in performing the Services, use any
Proprietary Information. However, Consultant shall not be obligated under this
paragraph with respect to information Consultant can document is or becomes
readily publicly available without restriction through no fault of Consultant.
Upon termination and as otherwise requested by Company, Consultant will promptly
return to Company all items and copies containing or embodying Proprietary
Information, except that Consultant may keep its personal copies of its
compensation records and this Agreement. Consultant also recognizes and agrees
that Consultant has no expectation of privacy with respect to Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages)
and that Consultant’s activity, and any files or messages, on or using any of
those systems may be monitored at any time without notice.

3. Warranty. Consultant warrants that: (i) the Services will be performed in a
professional and workmanlike manner and that none of such Services nor any part
of this Agreement is or will be inconsistent with any obligation Consultant may
have to others; (ii) all



--------------------------------------------------------------------------------

work under this Agreement shall be Consultant’s original work and none of the
Services or Inventions or any development, use, production, distribution or
exploitation thereof will infringe, misappropriate or violate any intellectual
property or other right of any person or entity (including, without limitation,
Consultant); and, (iii) Consultant has the full right to allow her to provide
the Company with the assignments and rights provided for herein.

4. Non-Competition and Conflict of Interest; Former or Conflicting Obligations.

a. During the Term, Consultant shall not, directly or indirectly, without the
prior written approval of the Company, act in any capacity for, be employed by,
provide services to, or contract with any the following competitors of the
Company: Zazzle, Inc., Spreadshirt, Inc., and Shutterfly, Inc. During the Term,
Consultant further agrees not to engage in any activity which might reasonably
create a conflict of interest between herself and the Company or which might
reasonably and adversely affect her judgment with respect to the business of the
Company.

b. Consultant represents and warrants to the Company that Consultant will not
disclose to the Company, or use, or induce the Company to use, any proprietary
information or trade secrets of others. Consultant represents that Consultant’s
performance of services under this Agreement will not breach any agreement not
to compete with others or any agreement to keep in confidence proprietary
information acquired by Consultant in confidence or in trust prior to the
Resignation Date. Consultant certifies that Consultant has no outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement, or that would preclude Consultant from complying with the provisions
hereof. Consultant also agrees to abide by her obligations under the Proprietary
Information and Inventions Agreement (“Proprietary Information Agreement”) as a
consultant even though Consultant is no longer an employee of Company. However,
nothing in this Agreement extends the term or scope of the Proprietary
Information Agreement beyond its own terms.

5. Termination.

a. This Agreement will automatically terminate on the last day of the term
specified on Exhibit A. Prior to such date, either party may terminate this
Agreement with or without cause upon ten days’ prior written notice to the other
party. If this Agreement is terminated by the Company other than by reason of a
breach by Consultant of the terms of this Agreement or the Transition Agreement,
then Consultant shall be entitled to the remedies specifically identified on
Exhibit A.

b. Sections 2 through 9 of this Agreement and any remedies for breach of this
Agreement shall survive any termination or expiration.



--------------------------------------------------------------------------------

6. Independent Contractor; No Employee Benefits. Consultant is an independent
contractor (not an employee or other agent) solely responsible for the manner
and hours in which Services are performed, is solely responsible for all taxes,
withholdings, and other statutory, regulatory or contractual obligations of any
sort (including, but not limited to, those relating to workers’ compensation,
disability insurance, Social Security, unemployment compensation coverage, the
Fair Labor Standards Act, income taxes, etc.), and is not entitled to
participate in any employee benefit plans, fringe benefit programs, group
insurance arrangements or similar programs, subject to the exceptions explicitly
set forth in Exhibit A. Consultant’s termination of employment pursuant to the
Transition Agreement will constitute a “separation from service” for purposes of
Section 409A of the Internal Revenue Code, and all payment hereunder shall be
treated as separate installments for purposes of Section 409A.

7. Assignment. This Agreement and the services contemplated hereunder are
personal to Consultant and Consultant shall not have the right or ability to
assign, transfer, or subcontract any obligations under this Agreement without
the written consent of Company. Any attempt to do so shall be void. The Company
may assign its rights and obligations under this agreement in whole or part to
any successor to all or substantially all of the business and/or assets of the
Company.

8. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Consultant, mailed notices shall
be addressed to her at the home address which she most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

9. Miscellaneous. Any breach of Section 2 or 3 will cause irreparable harm to
the Company for which damages would not be an adequate remedy, and therefore the
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies. The failure of either party to enforce its rights under
this Agreement at any time for any period shall not be construed as a waiver of
such rights. This Agreement, together with the Transition Agreement, constitutes
the entire agreement between Consultant and the Company regarding the subject
matter of this Agreement and renders null and void all prior and contemporaneous
written or oral agreements between Consultant and the Company regarding the
subject matter of this Agreement. No changes or modifications or waivers to this
Agreement will be effective unless in writing and signed by both parties. In the
event that any provision of this Agreement shall be determined to be illegal or
unenforceable, that provision will be limited or eliminated to the minimum
extent necessary so that this Agreement shall otherwise remain in full force and
effect and enforceable. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflicts of law provisions thereof. Headings herein are for convenience of
reference only and shall in no way affect interpretation of the Agreement.



--------------------------------------------------------------------------------

CONSULTANT     CAFEPRESS INC.

 

    By  

 

Monica Johnson

      Name:            Title:     

Address:

       

 

       

 

       

 



--------------------------------------------------------------------------------

EXHIBIT A

 

  1. Term: Effective Date through December 31, 2014.

 

  2. Services and Cash Compensation:

 

  a. Consulting Services. During the initial period from the Effective Date
through June 30, 2014, Consultant will provide financial consulting services as
requested by the Chief Executive Officer (“CEO”), for an average of 20 hours per
week. Consultant will be compensated for such services at the same rate as
Consultant’s annual base salary, as in effect on the Resignation Date, payable
every two weeks in arrears. Services as a consultant may be extended beyond
June 30, 2014, only pursuant to a written agreement signed by Consultant and the
CEO which specifies the compensation to be paid for such continued consulting
services.

 

  b. Advisor Services. From June 30, 2014 (or such later date that the
consulting services end pursuant to any extension as described in Section 2.a
above), through December 31, 2014, Consultant will provide financial advisory
services as requested by the CEO. Consultant will not be paid for any week in
which the number of hours of service performed does not exceed three. If
Consultant performs more than three hours of service in a week, Consultant will
be compensated at an hourly rate (equivalent to Consultant’s annual base salary,
as in effect on the Resignation Date, divided by 2,080), for each hour of
service (including the first three) performed during that week. Payment will be
made every two weeks in arrears. Services as an advisor may be extended beyond
December 31, 2014, only pursuant to a written agreement signed by Consultant and
the CEO which specifies the compensation to be paid for such continued advisor
services.

 

  c. Time and Location. Company shall render the Services hereunder at such
times and locations as shall be mutually agreed by Consultant and the CEO.
Company shall provide reasonable advance notice of the Services to be requested
to accommodate Consultant’s schedule.

 

  3. Equity. In addition to the cash compensation described in Section 2 above,
the only consideration due Consultant for the Services during the Term shall be
the continued vesting of restricted stock units subject to continued consulting
(and not advisor) Services, and the continued vesting of stock options subject
to continued consulting or advisor Services, in each case in accordance with the
terms and conditions of the Transition Agreement and the applicable restricted
stock unit or stock option agreement.

 

  4.

Termination. If this Agreement is terminated by Company on or before June 30,
2014, other than by reason of a breach by Consultant of the terms of this
Agreement or the Transition Agreement, Company will continue to pay Consultant
the cash compensation described in 2.a above through June 30, 2014, and
thereafter shall have no obligation to Consultant under this Agreement. If
Company terminates this Agreement after June 30,



--------------------------------------------------------------------------------

  2014, for any reason, Company will have no further obligation to Consultant
under this Agreement. The vesting of restricted stock units and stock options
will be subject to the terms of the applicable restricted stock unit or stock
option agreement.

 

  5. Conditions. The consideration described in this Exhibit A will be subject
to Consultant’s continued Services and compliance with this Agreement (including
this Exhibit A) and the Transition Agreement.

 

  6. Expenses. Expenses incurred in performing the requested Services, including
for pre-approved travel, will be reimbursed by the Company in accordance with
the Company’s then-current expense reimbursement policy.

 

  7. Limitation of Liability/Indemnification. The Company agrees that Consultant
will have no liability to the Company arising out of the rendering of the
Services pursuant to this Agreement in excess of the aggregate amount of any
consideration paid to Consultant under this Agreement except to the extent that
such liability results from fraud or willful misconduct of Consultant.
Consultant’s existing indemnification agreement with the Company will continue
to apply to Consultant in her capacity as Consultant or Advisor during the Term
of this Agreement; provided, however, that such continuation shall not be
construed as an appointment or request for Consultant to serve as a director,
officer, employee, fiduciary or agent of the Company, its affiliates or any
other entity, and provided, further, that the Company is able to extend coverage
under its directors and officers liability insurance policy to include such
continued indemnification, if and to the extent required by the Board of
Directors of the Company.



--------------------------------------------------------------------------------

EXHIBIT B

CAFEPRESS INC.

2012 AMENDED AND RESTATED

STOCK INCENTIVE PLAN

NOTICE OF STOCK UNIT AWARD

You have been granted the following Stock Units representing Common Stock of
CafePress Inc. (the “Company”) under the Company’s 2012 Amended and Restated
Stock Incentive Plan (the “Plan”).

 

Name of Participant:

Monica Johnson

 

Total Number of Stock Units Granted:

13,000

 

Date of Grant:

February 12, 2014

 

Vesting Commencement Date:

February 13, 2014

 

Vesting Schedule:

The Stock Unit award will vest based on continued Service as an employee, or as
a consultant (but not advisor, however paid) pursuant to the Consultant and
Advisor Agreement between Participant and the Company effective March 31, 2014
(the “Consultant and Advisor Agreement”), through December 31, 2014, in
accordance with the following formula:

 

  Number of Shares vested equals 13,000 multiplied by a fraction, the numerator
of which is the number of months worked as an employee or consultant (pro-rated
for partial months worked) between February 13 and December 31, 2014, and the
denominator of which is 10.5. In no event will the number of vested shares
exceed 13,000.

 

 

Notwithstanding the foregoing, all of the Shares subject to the award will vest
Participant is terminated without Cause (as defined below) as an employee,
consultant or advisor on or after a Change in Control (as defined in the Plan)
occurring during 2014, subject to Participant’s execution and non-revocation of
a standard release of claims in a form acceptable to the Company, which



--------------------------------------------------------------------------------

 

becomes effective within fifty (50) days following the termination date (or such
shorter period as the Company may require).

 

  To the extent vested, the Stock Unit will be settled on December 31, 2014, or
if earlier, on the date that vesting is accelerated pursuant to a Change in
Control termination as described in the preceding paragraph.

 

  For purposes of the Stock Unit Agreement, “Cause” means (i) conviction of any
felony, or any misdemeanor where imprisonment is imposed; (ii) the commission of
any act of fraud, embezzlement or dishonesty with respect to the Company;
(iii) any unauthorized use or disclosure of confidential information or trade
secrets of the Company; or (iv) willful misconduct or gross negligence in
performance of your duties, including your refusal to comply in any material
respect with the legal directives of the Company’s Board of Directors so long as
such directives are not inconsistent with your position and duties, and such
refusal to comply is not remedied within thirty (30) days after written notice
from the Board of Directors, which notice shall state that failure to remedy
such conduct may result in termination for Cause.

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Stock Units are granted under and governed by
the term and conditions of the Plan and the Stock Unit Agreement (the
“Agreement”), both of which are attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

Monica Johnson     CAFEPRESS INC.

 

    By:  

 

 

    Its:  

 

Print Name      



--------------------------------------------------------------------------------

CAFEPRESS INC.

2012 AMENDED AND RESTATED

STOCK INCENTIVE PLAN

STOCK UNIT AGREEMENT

 

Payment for Stock Units   No cash payment is required for the Stock Units you
receive. You are receiving the Stock Units in consideration for Services
rendered by you. Vesting  

The Stock Units that you are receiving will vest as shown in the Notice of Stock
Unit Award.

 

No additional Stock Units vest after your Service as an Employee or a Consultant
has terminated for any reason.

Forfeiture  

If your Service terminates for any reason, then your Award expires immediately
as to the number of Stock Units that have not vested before the termination date
and do not vest as a result of termination.

 

This means that the unvested Stock Units will immediately be cancelled. You
receive no payment for Stock Units that are forfeited.

 

The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.

Leaves of Absence  

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
of absence was approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave or by applicable law. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock Unit
Award may be adjusted in accordance with the Company’s part-time work policy or
the terms of an agreement between you and the Company pertaining to your
part-time schedule.

Nature of Stock Units   Your Stock Units are mere bookkeeping entries. They
represent only the Company’s unfunded and unsecured promise to issue Shares on a
future date. As a holder of Stock Units, you have no rights other than the
rights of a general creditor of the Company. No Voting Rights or Dividends  
Your Stock Units carry neither voting rights nor rights to dividends. You, or
your estate or heirs, have no rights as a stockholder of the Company unless and
until your Stock Units are settled by issuing Shares. No adjustments will be
made for dividends or other rights if the applicable record date occurs before
your Shares are issued, except as described in the Plan.



--------------------------------------------------------------------------------

Stock Units Nontransferable   You may not sell, transfer, assign, pledge or
otherwise dispose of any Stock Units. For instance, you may not use your Stock
Units as security for a loan. If you attempt to do any of these things, your
Stock Units will immediately become invalid. Settlement of Stock Units  

Each of your vested Stock Units will be settled when indicated in the Notice of
Stock Unit Award.

 

At the time of settlement, you will receive one Share for each vested Stock
Unit; provided, however, that no fractional Shares will be issued or delivered
pursuant to the Plan or this Agreement, and the Committee will determine whether
cash will be paid in lieu of any fractional Share or whether such fractional
Share and any rights thereto will be canceled, terminated or otherwise
eliminated. In addition, the Shares are issued to you subject to the condition
that the issuance of the Shares not violate any law or regulation.

Withholding Taxes and Stock Withholding   No Shares will be distributed to you
unless you have made arrangements acceptable to the Company to pay withholding
taxes that may be due as a result of this Award or the settlement of the Stock
Units. These arrangements, at the sole discretion of the Company, may include
(a) having the Company withhold taxes from the proceeds of the sale of the
Shares, either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf pursuant to this authorization), (b) having the
Company withhold Shares that otherwise would be distributed to you when the
Stock Units are settled having a Fair Market Value equal to the amount necessary
to satisfy the minimum statutory withholding amount, or (c) any other
arrangement approved by the Company. The Fair Market Value of any Shares
withheld, determined as of the date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the withholding taxes. You
also authorize the Company, or your actual employer, to satisfy all withholding
obligations of the Company or your actual employer with respect to this Award
from your wages or other cash compensation payable to you by the Company or your
actual employer. Restrictions on Resale   You agree not to sell any Shares at a
time when applicable laws, Company policies or an agreement between the Company
and its underwriters prohibit a sale. This restriction will apply as long as
your Service continues and for such period of time after the termination of your
Service as the Company may specify. No Retention Rights   Neither your Award nor
this Agreement gives you the right to be employed or retained by the Company or
a subsidiary of the Company in any capacity. The Company and its subsidiaries
reserve the right to terminate your Service at any time, with or without cause.
Adjustments   In the event of a stock split, a stock dividend or a similar
change in Company Shares, the number of Stock Units covered by this Award shall
be adjusted pursuant to the Plan. Successors and Assigns   Except as otherwise
provided in the Plan or this Agreement, every term of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees and assigns.
Notice   Any notice required or permitted under this Agreement shall be given in
writing and shall be deemed effectively given upon the earliest of personal
delivery, receipt or the third full day following mailing with postage and fees
prepaid, addressed to the other party hereto at the address last known in the
Company’s records or at such other address as such party may designate by ten
(10) days’ advance written notice to the other party hereto.



--------------------------------------------------------------------------------

Applicable Law   This Agreement will be interpreted and enforced under the laws
of the State of Delaware (without regard to their choice-of-law provisions). The
Plan and Other Agreements   The text of the Plan is incorporated in this
Agreement by reference. All capitalized terms in this Agreement shall have the
meanings assigned to them in the Plan. This Agreement and the Plan constitute
the entire understanding between you and the Company regarding this Award. Any
prior agreements, commitments or negotiations concerning this Award are
superseded. This Agreement may be amended by the Committee without your consent;
however, if any such amendment would materially impair your rights or
obligations under the Agreement, this Agreement may be amended only by another
written agreement, signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.